
	
		II
		112th CONGRESS
		2d Session
		S. 2447
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on leather footwear for
		  women with uppers other than of pigskin (other than house slippers, work
		  footwear, tennis shoes, basketball shoes and the like), valued $20/pair or
		  higher.
	
	
		1.Leather footwear for women
			 with uppers other than of pigskin (other than house slippers, work footwear,
			 tennis shoes, basketball shoes and the like), valued $20/pair or
			 higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Leather footwear for women with uppers other than of pigskin
						(other than house slippers, work footwear, tennis shoes, basketball shoes and
						the like), valued $20/pair or higher (provided for in subheading
						6403.99.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
